Exhibit 10.2

 

 

 

SUBSERVICING SUPPLEMENT

dated as of December 26, 2012

between

OCWEN LOAN SERVICING, LLC

and

HLSS HOLDINGS, LLC

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

ARTICLE I.         DEFINITIONS

     1   

1.1

 

Definitions

     1   

ARTICLE II.        SUBSERVICING

     3   

2.1

 

Engagement as Subservicer

     3   

2.2

 

Servicing Transfer Procedures

     3   

2.3

 

Reference to Master Subservicing Agreement

     3   

ARTICLE III.       SERVICING FEES

     3   

3.1

 

Base Subservicing Fee

     3   

3.2

 

Performance Fee

     4   

ARTICLE IV.        MISCELLANEOUS

     4   

4.1

 

Incorporation

     4   

4.2

 

Third Party Beneficiaries

     4   

 

SCHEDULE I      Servicing Agreements SCHEDULE II      Retained Servicing Fee
Percentage SCHEDULE III      Target Ratio Schedule



--------------------------------------------------------------------------------

SUBSERVICING SUPPLEMENT

This SUBSERVICING SUPPLEMENT, dated as of December 26, 2012 (this “Subservicing
Supplement”), is by and between HLSS HOLDINGS, LLC, a Delaware limited liability
company (“Servicer”), and OCWEN LOAN SERVICING, LLC, a Delaware limited
liability company (“Ocwen”).

RECITALS:

WHEREAS, as of the applicable Servicing Transfer Date (as defined herein),
Servicer will become the servicer of certain Mortgage Loans (as defined in the
Master Subservicing Agreement) pursuant to the terms of those certain pooling
and servicing agreements or other servicing agreements listed in Schedule I
hereto; and

WHEREAS, Servicer and Ocwen are parties to that certain Master Subservicing
Agreement dated as of October 1, 2012 (the “Master Subservicing Agreement”); and

WHEREAS, Servicer desires to engage Ocwen to act as subservicer with respect to
the Mortgage Loans relating to those pooling and servicing agreements or other
servicing agreements listed in Schedule I hereto, as of the applicable Servicing
Transfer Date (as defined herein), and Ocwen desires to act as subservicer with
respect to the Mortgage Loans relating to those pooling and servicing agreements
or other servicing agreements, on the terms set forth in the Master Subservicing
Agreement, as supplemented by this Subservicing Supplement.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Servicer and Ocwen agree as follows:

ARTICLE I.

DEFINITIONS.

1.1 Definitions. (a) For purposes of this Subservicing Supplement, the following
capitalized terms shall have the respective meanings set forth or referenced
below.

“Base Subservicing Fee” has the meaning set forth in Section 3.1.

“Deferred Servicing Agreement” has the meaning set forth in the Sale Supplement.

“Excess Servicing Advances” shall mean, for any calendar month, the amount, if
any, by which the outstanding Servicing Advances with respect to the Servicing
Agreements as of the last day of such calendar month exceeds an amount equal to
(a) the Target Ratio for such calendar month multiplied by (b) the unpaid
principal balance of the Mortgage Loans subject to the Servicing Agreements as
of the last day of such calendar month.

 

Subservicing Supplement



--------------------------------------------------------------------------------

“Monthly Servicing Fee” shall mean, for each calendar month, the sum of the Base
Subservicing Fee for such calendar month and the Seller Monthly Servicing Fee
(as defined in the Sale Supplement) for such calendar month.

“Performance Fee” has the meaning set forth in Section 3.2.

“Retained Servicing Fee” shall mean, for any calendar month, an amount equal to
the sum of (a) the product of the Retained Servicing Fee Percentage for such
calendar month and the average unpaid principal balance of all Mortgage Loans
subject to the Subject Servicing Agreements and the Deferred Servicing
Agreements during such calendar month, and (b) the Retained Servicing Fee
Shortfall, if any, for the immediately prior calendar month.

“Retained Servicing Fee Percentage” shall mean, for any calendar month, the
percentage set forth on Schedule II to this Subservicing Supplement.

“Retained Servicing Fee Shortfall” shall mean, for any calendar month, beginning
in January, 2013, an amount equal to the excess, if any, of (a) the Retained
Servicing Fee for such calendar month over (b) the excess, if any, of (x) the
aggregate Servicing Fees actually received by Servicer pursuant to the Subject
Servicing Agreements and with respect to the Deferred Servicing Agreements
during such calendar month (whether directly pursuant to such Subject Servicing
Agreement or pursuant to Sale Supplement, as applicable) over (y) the Monthly
Servicing Fee for such calendar month.

“Sale Supplement” shall mean that certain Sale Supplement, dated as of the date
hereof, between Servicer and Home Loan Servicing Solutions, Ltd., as Purchasers,
and Ocwen, as Seller, as the same may be amended, supplemented or otherwise
modified from time to time.

“Scheduled Termination Date” means, with respect to each Subject Servicing
Agreement serviced pursuant to this Subservicing Supplement, the date which is
six (6) years after the closing date of the initial acquisition of assets
pursuant to the Sale Supplement.

“Servicing Agreement” shall mean each of the pooling and servicing agreements or
other servicing agreements listed in Schedule I hereto.

“Servicing Fees” shall mean, with respect to any Servicing Agreement, the
servicing fees payable to Servicer and Home Loan Servicing Solutions, Ltd. under
the Sale Supplement and the Subject Servicing Agreements, including each
“servicing fee” payable based on a percentage of the outstanding principal
balance of the Mortgage Loans serviced pursuant to such Servicing Agreement, but
excluding any Ancillary Income, Prepayment Interest Excess or any amounts earned
in connection with the investment of funds in the related Custodial Accounts and
Escrow Accounts.

“Servicing Transfer Date” shall have the meaning specified in the Sale
Supplement.

“Subject Servicing Agreement” shall mean, as of any date of determination, each
Servicing Agreement with respect to which the Servicing Transfer Date has
occurred on or prior to such date and with respect to which the Subservicing
Termination Date has not occurred on or prior to such date.

 

Subservicing Supplement



--------------------------------------------------------------------------------

“Target Ratio” for each calendar month shall mean the amount specified in
Schedule III with respect to such month.

(b) Any capitalized term used but not defined in this Subservicing Supplement
shall have the meaning assigned to such term in the Master Subservicing
Agreement.

ARTICLE II.

SUBSERVICING

2.1 Engagement as Subservicer. Servicer hereby engages Ocwen to act as
subservicer, and Ocwen agrees to act as subservicer, with respect to the
Mortgage Loans relating to those certain pooling and servicing agreements or
other servicing agreements listed in Schedule I hereto (the “Subject Servicing
Agreements”) pursuant to the terms of the Master Subservicing Agreement, as
supplement by this Subservicing Supplement, on and after the related Servicing
Transfer Date for such Subject Servicing Agreement. Except as set forth in this
Subservicing Supplement or the Master Subservicing Agreement, Ocwen further
agrees to be responsible for performing all of the duties and obligations of
Servicer and its subservicers under each Subject Servicing Agreement, and to
meet any standards and fulfill any requirements applicable to Servicer or its
subservicer under each Subject Servicing Agreement on and after the related
Servicing Transfer Date.

2.2 Servicing Transfer Procedures. Servicer and Ocwen each covenant and agree to
following the Servicing Transfer Procedures agreed pursuant to the Sale
Supplement with respect to each Subject Servicing Agreement.

2.3 Reference to Master Subservicing Agreement. Each of Servicer and Subservicer
agrees that (a) this Subservicing Supplement is a “Subservicing Supplement”
executed pursuant to Section 2.1 of the Master Subservicing Agreement, (b) the
terms of this Subservicing Supplement are hereby incorporated into the Master
Subservicing Agreement with respect to the Subject Servicing Agreements and the
related Mortgage Loans to the extent set forth therein, (c) each of the Subject
Servicing Agreements listed in Schedule I is a “Subject Servicing Agreement” as
such term is used in the Master Subservicing Agreement on and after the related
Servicing Transfer Date, and (d) the terms of this Subservicing Supplement apply
to the Subject Servicing Agreements specified herein and not to any other
“Subject Servicing Agreement” as that term is used in the Master Subservicing
Agreement. In the event of any conflict between the provisions of this
Subservicing Supplement and the Master Subservicing Agreement, the terms of this
Subservicing Supplement shall prevail.

ARTICLE III.

SERVICING FEES

3.1 Base Subservicing Fee. As compensation for its services with respect to the
Subject Servicing Agreements, Servicer shall pay Ocwen a monthly base
subservicing fee for each calendar month during which Ocwen is servicing
Mortgage Loans with respect to Subject Servicing Agreements pursuant to this
Subservicing Supplement equal to 12.00% of the

 

Subservicing Supplement



--------------------------------------------------------------------------------

aggregate Servicing Fees actually received by Servicer and Home Loan Servicing
Solutions, Ltd. pursuant to the Subject Servicing Agreements during such
calendar month (the “Base Subservicing Fee”).

3.2 Performance Fee. Servicer shall pay to Ocwen for each calendar month during
which Ocwen is servicing Mortgage Loans with respect to Subject Servicing
Agreements pursuant to this Subservicing Supplement a performance fee (the
“Performance Fee”) equal to the greater of (a) zero and (b) the excess, if any,
of the aggregate of all Servicing Fees actually received by Servicer pursuant to
the Subject Servicing Agreements and with respect to the Deferred Servicing
Agreements during such calendar month (whether directly pursuant to such Subject
Servicing Agreement or pursuant to the Sale Supplement, as applicable) over the
sum of (i) the Monthly Servicing Fee for such calendar month and (ii) the
Retained Servicing Fee for such calendar month, multiplied by (y) a fraction,
(i) the numerator of which is the average unpaid principal balance of all
Mortgage Loans subject to the Subject Servicing Agreements during such calendar
month and (ii) the denominator of which is equal to the sum of the average
unpaid principal balance of all Mortgage Loans subject to the Deferred Servicing
Agreements during such calendar month and the average unpaid principal balance
of all Mortgage Loans subject to the Subject Servicing Agreements during such
calendar month, or such other allocation percentage which is agreed by Servicer
and Ocwen (the “Allocation Percentage”). The Performance Fee, if any, for any
calendar month will be reduced by 4.25% per annum (i.e., 0.3542% per month) of
the Excess Servicing Advances, if any, for such calendar month multiplied by the
Allocation Percentage, and the amount of any such reduction in the Performance
Fee shall be retained by Servicer. If the Closing Date does not occur on the
first day of a calendar month, the Performance Fee for the period from the
Closing Date to the last of the calendar month in which the Closing Date occurs
shall be calculated in a pro rata manner based on the number of days in such
period.

ARTICLE IV.

MISCELLANEOUS

4.1 Incorporation. The provisions of Article 10 of the Master Subservicing
Agreement are hereby incorporated into this Subservicing Supplement by
reference, mutatis mutandis, as if its provisions were fully set forth herein.

4.2 Third Party Beneficiaries. Ocwen and Servicer each acknowledges and agrees
that the indenture trustee, on behalf of the holders of related notes, with
respect to any Servicing Advance Facility pursuant to which Servicer has
transferred Servicer Advances made pursuant to a Servicing Agreement is an
express third party beneficiary of this Subservicing Supplement and the
Subservicing Agreement solely with respect to the Servicing Agreements related
to such Servicing Advance Facility.

[Signature Page Follows]

 

Subservicing Supplement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subservicing Supplement
to be executed and delivered as of the date first above written.

 

HLSS HOLDINGS, LLC   By:  

/s/ James Lauter

  Name:   James Lauter   Title:   CFO OCWEN LOAN SERVICING, LLC By: Ocwen
Mortgage Servicing, Inc., as its sole member   By:  

/s/ Kenneth D. Najour

  Name:   Kenneth D. Najour   Title:   Treasurer

 

Subservicing Supplement



--------------------------------------------------------------------------------

SCHEDULE I

SERVICING AGREEMENTS

 

Investor #

  

Deal Name

3447

   C-BASS 2007-CB4

3163

   GSAMP 2007-HE1

3567

   Nomura 2007-3

3237

   PC 2006-1

3436

   C-BASS 2006-CB7

3158

   GSAMP 2006-HE7

3217

   Nomura 2006-FM2

3038

   CMLTI 2007-AMC3

3166

   GSAMP 2007-NC1

3025

   C-BASS 2007-MX1

2967

   ARSI 2004-W6

2966

   ARSI 2004-W5

2963

   ARSI 2003-W3

3418

   SURF 2003-BC4

2988

   C-BASS 2004-CB2

2948

   ABSC 2004-HE10

3209

   MORGAN STANLEY 2003-HE1

3088

   Fremont 2004-A

3110

   FREMONT HM LN TR 2004-1

3471

   Fieldstone 2005-1

3410

   Soundview 2005-3

3108

   FREMONT HM LN TR 2004-2

3414

   STALT 2006-1F

3000

   C-BASS 2005-CB6

2958

   AMIT 2005-1

3085

   First NLC 2005-2

3093

   Fremont 2005-2

3008

   C-BASS 2006-CB4

3169

   GSAMP Trust 2005-WMC3

3226

   Ownit 2006-2

2945

   ABFC 2006-HE1

3448

   C-BASS 2007-CB5

3159

   GSAMP 2006-NC1

3573

   Nomura 2007-2

3416

   SURF 2003-BC2

2962

   ARSI 2003-W1

2961

   AMSI 2004-FR1

 

Sch I-1



--------------------------------------------------------------------------------

3338

   RALI 2006-QS17

3382

   RAMP 2005-RP3

2989

   C-BASS 2004-CB3

2984

   C-BASS 2003-CB5

3196

   MLMI 2003-WMC2

3215

   NCHELT 2003-A

3145

   GSAMP 2004-NC1

2991

   C-BASS 2004-CB5

3469

   Fieldstone 2004-4

2987

   C-BASS 2004-CB1

3468

   Fieldstone 2004-3

2992

   C-BASS 2004-CB6

2994

   C-BASS 2004-CB8

2998

   C-BASS 2005-CB3

2990

   C-BASS 2004-CB4

2957

   AMIT 2004-1

3224

   Ownit 2005-5

3037

   CMLTI 2006-SHL1

3026

   C-BASS 2007-RP1

3441

   C-BASS 2006-RP2

3233

   PARK PLACE 2005-WLL1

3230

   Ownit 2006-6

3235

   PC 2005-3

3197

   MLMI 2007-HE2

3005

   C-BASS 2006-CB1

3081

   Fieldstone 2007-1

3111

   GE WMC 2005-1

3153

   GSAMP 2006-HE2

3227

   Ownit 2006-3

3155

   GSAMP 2006-HE4

3411

   Soundview 2006-1

3474

   Fieldstone 2006-1

3231

   Ownit 2006-7

3078

   Fieldstone 2006-2

3228

   Ownit 2006-4

3433

   C-BASS 2005-CB8

3152

   GSAMP 2006-HE1

3079

   Fieldstone 2006-3

3160

   GSAMP 2007-FM1

3112

   GE WMC 2005-2

3164

   GSAMP 2007-HE2

3426

   TERWIN 2003-HE2

3415

   SURF 2003-BC1

3309

   Provident 1998-4

 

Sch I-2



--------------------------------------------------------------------------------

2979

   C-BASS 2002-CB5

2947

   ABSC 2001-HE2

2944

   ABFC 2004-AHL1

3449

   CITI 2003-HE1

3319

   RAAC 2006-SP3

2975

   C-BASS 2002-CB1

2950

   ACE 2003-FM1

2986

   C-BASS 2003-RP1

2981

   C-BASS 2003-CB1

3143

   GSAMP 2003-SEA

2980

   C-BASS 2002-CB6

3200

   MLMLI 2004-HE1

2995

   C-BASS 2004-RP1

3320

   RAAC 2006-SP4

2976

   C-BASS 2002-CB2

3427

   TERWIN 2003-HE4

3082

   Finance America 2003-1

3323

   RAAC 2007-SP3

3194

   Meritage 2003-1 {Provident}

2982

   C-BASS 2003-CB2

3403

   SBM7 2002-CIT1

2973

   C-BASS 2001-CB3

3206

   MORGAN STANLEY 2002-NC2

3205

   MORGAN STANLEY 2002-NC1

2977

   C-BASS 2002-CB3

3220

   Ownit 2005-1

3219

   OWNIT 2004-1

3193

   Merill Lynch2003-HE1-Provident

3312

   Provident 2000-2

2983

   C-BASS 2003-CB3

3204

   MORGAN STANLEY 2002-HE3

3080

   Fieldstone 2006-S1

2968

   ARSI 2004-W7

2943

   ABFC 2003-AHL1

3417

   SURF 2003-BC3

2951

   ACE 2003-HS1 (Provident)

3207

   MORGAN STANLEY 2002-NC4

3211

   MORGAN STANLEY 2003-NC3

3311

   Provident 2000-1

3406

   SBMSI 2001-2

3212

   MORGAN STANLEY 2003-NC4

3455

   CFSB 2003-HE5

3434

   C-BASS 2005-RP1

3208

   MORGAN STANLEY 2002-NC5

 

Sch I-3



--------------------------------------------------------------------------------

3450

   CMLT 2004-RES1

3420

   SURF 2004-BC1

3202

   MORGAN STANLEY 2002-AM3

3087

   Fremont 2003-B

2949

   ABSC 2004-HE4

3409

   Soundview 2003-1

2996

   C-BASS 2005-CB1

2954

   ACE 2004-RM2

3470

   Fieldstone 2004-5

2985

   C-BASS 2003-CB6

3144

   GSAMP 2004-AHL

3475

   Fremont 2004-C

3210

   MORGAN STANLEY 2003-NC2

3412

   Soundview 2006-A

3147

   GSAMP 2005-NC1

2997

   C-BASS 2005-CB2

3084

   Finance America 2004-3

3435

   C-BASS 2005-RP2

3083

   FINANCE AMERICA 2004-1

3185

   GSRPM 2006-1

3310

   Provident 1999-3

3308

   PPT 2004-1

3232

   Ownit 2006-OT1

3027

   C-BASS 2007-SL1

3421

   SURF 2004-BC2

3419

   SURF 2004-AA1

2993

   C-BASS 2004-CB7

3146

   GSAMP 2004-NC2

3454

   CFSB 2003-HE4

3456

   CFSB 2003-HE7

3422

   SURF 2004-BC3

2953

   ACE 2004-FM2

3476

   Fremont 2004-D

3222

   Ownit 2005-3

3028

   C-BASS 2007-SP1

3432

   C-BASS 2005-CB7

3213

   MORGAN STANLEY 2003-NC8

3443

   C-BASS 2006-SL1

3423

   SURF 2004-BC4

3424

   SURF 2005-BC1

3221

   Ownit 2005-2

3401

   SABR 2004-NC1

2999

   C-BASS 2005-CB5

2955

   ACE 2005-AG1

 

Sch I-4



--------------------------------------------------------------------------------

3029

   C-BASS 2007-SP2

3095

   Fremont 2005-B

3440

   C-BASS 2006-RP1

3039

   C-BASS 2005-CB4

3109

   FREMONT HM LN TR 2004-4

3094

   Fremont 2005-A

3162

   GSAMP 2007-H1

3141

   GSAMP 2002-HH

3223

   Ownit 2005-4

3229

   Ownit 2006-5

3439

   C-BASS 2006-MH1

3225

   Ownit 2006-1

3472

   Fieldstone 2005-2

2946

   ABFC 2007-NC1

3096

   Fremont 2005-C

3473

   Fieldstone 2005-3

3006

   C-BASS 2006-CB2

3167

   GSAMP Trust 2005-HE5

3097

   Fremont 2005-D

3099

   Fremont 2006-2

3100

   Fremont 2006-A

3156

   GSAMP 2006-HE5

3154

   GSAMP 2006-HE3

3101

   Fremont 2006-B

2956

   ACE 2006-FM1

3098

   Fremont 2005-E

3104

   Fremont 2006-E

3103

   Fremont 2006-D

3102

   Fremont 2006-C

3442

   C-BASS 2006-SC1

3565

   ACE 2003-NC1 {Provident}

2952

   ACE 2004-1 (Provident)

3148

   GSAMP 2005-WMC1

3009

   C-BASS 2006-CB5

3236

   PC 2005-4

3437

   C-BASS 2006-CB8

3007

   C-BASS 2006-CB3

3188

   JPMAC 2005-FRE1

3216

   Nomura 2006-FM1

3477

   Fremont 2005-1

3149

   GSAMP 2005-WMC2

3024

   C-BASS 2007-CB6

3446

   C-BASS 2007-CB3

3157

   GSAMP 2006-HE6

 

Sch I-5



--------------------------------------------------------------------------------

3113

   GE-WMC 2006-1

3010

   C-BASS 2006-CB6

3444

   C-BASS 2007-CB1

3438

   C-BASS 2006-CB9

3151

   GSAMP 2006-FM3

3150

   GSAMP 2006-FM2

3170

   GSAMP Trust 2006-HE8

3161

   GSAMP 2007-FM2

3445

   C-BASS 2007-CB2

2519

   ACE 2006-HE1

2594

   CSSLT 2006-1

2704

   EquiFirst 2005-1 (Grwch)

2705

   First Franklin FFML 2005-FF1 (Barclays)

2706

   MSAC 2007-HE1

2707

   MSHEL 2007-2

2720

   Saxon 06-2

2721

   Saxon 03-3

2723

   Saxon 04-3

2724

   Saxon 05-1

2725

   ABFC 2007-WMC1

2726

   MSAC 2007-NC3

2728

   MSAC 2007-HE7

2732

   Soundview 2006-EQ1

2733

   MSAC 2007-HE6

2736

   SAST 2007-3

2740

   First Franklin 2002-FF2

2741

   First Franklin 2002-FF4

2746

   IXIS RE Capital Trust 2005-HE3

2747

   IXIS RE Capital Trust 2005-HE4

2748

   Morgan Stanley IXIS 2006-1

2750

   IXIS RE Capital Trust 2006-HE1

2760

   Morgan Stanley ST TR I 2007-1

2762

   Natixis 2007-HE2

2763

   NCFC 2006-MTA-1

3801

   NCFC 2006-1

3806

   NMFT 2007-1

3814

   ABSC 2004-HE9 (CSFB) 1/15/05

3819

   Meritage 2005-1 (Grwch)

3829

   ACE 2006-NC1 (Deutsche)

3833

   SABR 2005-FR2 (Barclays)

3834

   ABSC 2005-HE2 (CSFB)

3837

   FIRST FRANKLIN 2004-FFH3 (Grwch)

 

Sch I-6



--------------------------------------------------------------------------------

3839

   Meritage 2004-2 (Grwch)

3842

   SAST 2007-4

3857

   Saxon 02-3

3858

   Saxon 03-1

2699

   ABSC 2004-HE5 (CSFB)

2700

   ABSC 2004-HE7 (CSFB) 11/15/04

2703

   EquiFirst 2004-2 (Grwch)

2716

   SAST 2007-1

2717

   Saxon 05-2

2722

   Saxon 04-2

2727

   MSAC 2007-HE5

2729

   NMFT 2007-2

2731

   Saxon 06-3

2734

   Saxon 04-1

2735

   MSAC 2007-NC4

3793

   Soundview 2001-1 (Grwch) FASCO

3813

   SABR 2005-FR1 (Barclays)

3815

   ACE 2005-RM1 (Deutsche)

3817

   Soundview Home Loan Trust 2004-1 (Grwch)

3818

   Soundview 2004-WMC1 (Grwch)

3820

   Soundview 2005-2 (Grwch)

3828

   ACE 2005-RM2 (Deutsche)

3830

   ACE 2006-ASAP1 (Deutsche)

3831

   MSHEL 2007-1

3832

   MSAC 2007-HE4

3835

   First Franklin 2004-FFH2 (Grwch)

3836

   First Franklin 2004-FF5 (Grwch)

3838

   ABFC 2005-HE2 (B of A)

3840

   Meritage 2005-2 (Grwch)

3849

   Saxon 00-3

3854

   Saxon 02-2

3855

   Saxon 03-2

3566

   Morgan Stanley 2002-HE1

326

   IMC HELOT 1998-7

344

   ORMBS 1999-R2

413

   Delta Funding Series 1997-2

414

   Delta Funding Series 1997-3

416

   Delta Funding Series 1998-1

460

   Delta Funding Series 1999-2

461

   Delta Funding Series 1999-3

465

   Delta Funding Series 1999-1

520

   Ocwen 1998-R2

527

   BCF 1997-R2

 

Sch I-7



--------------------------------------------------------------------------------

554

   SBMS 1997-HUD1

596

   Amreit Eagle

598

   Lehman Securitization 1998-2

2046

   Metropolitan 1997-B

2047

   Metropolitan 1998-A

2048

   Metropolitan 1998-B

2050

   Metropolitan 1999-B

2052

   MAFI II REMIC TRUST 1999-D S/S

2063

   MSDW 2001-NC1

2141

   Salomon 2001-NC2

2143

   Delta Funding Series 2001-2

2155

   MSDW 2001-NC3

2175

   NCMC 2002-NCA

2190

   RMAC 2002-2

2216

   RMAC 2002-3

2234

   RMAC 2002-4

2239

   RMAC 2003-1

2266

   RMAC 2003-2

2302

   RMAC 2003-3

2319

   RMAC 2003-4

2543

   GSAMP 2006-SEA1

2584

   GSRPM 2006-2

2601

   GSAMP 2007-SEA1

2614

   GSRPM 2007-1

2713

   NMFT 2004-2

3789

   ABSC 2001-HE1

3791

   ACE 2002-HE1

3816

   ACE 2005-HE4

331

   Lehman/Sasco 1999SP-1

356

   Norwest/Lehman/Sasco 98-8

361

   Amresco Residential Securities Corp.

363

   Amresco 1998-3

383

   First Alliance 1997-4

385

   First Alliance 1998-2

387

   First Alliance 1998-4

388

   First Alliance 1999-1

390

   First Alliance 1999-3

395

   Amresco 1997-1

396

   Amresco 1997-2

397

   Amresco 1997-3

535

   BCF 1996-R1

549

   BCF 1997-R1

561

   BCF 1997-R3

569

   Ocwen 1998-R1

595

   Ocwen 1998-R3

3823

   GSAA HOME EQUITY 2006-2

 

Sch I-8



--------------------------------------------------------------------------------

SCHEDULE II

RETAINED SERVICING FEE PERCENTAGE

 

From

Month1

  

To

Month

  

Retained Fee

1

   3    28.50 bps

4

   6    27.75 bps

7

   9    27.00 bps

10

   12    26.00 bps

13

   15    25.25 bps

16

   18    24.00 bps

19

   21    23.25 bps

22

   24    22.00 bps

25

   27    22.00 bps

28

   30    21.00 bps

31

   33    20.50 bps

34

   36    20.00 bps

37

   39    19.00 bps

40

   72    19.00 bps

 

1 

Starting with January 2013.

 

Sch II-1



--------------------------------------------------------------------------------

SCHEDULE III

TARGET RATIO SCHEDULE

 

Month2    Target Advance Ratio  

1

     5.25 % 

2

     5.13 % 

3

     5.01 % 

4

     4.86 % 

5

     4.73 % 

6

     4.60 % 

7

     4.50 % 

8

     4.39 % 

9

     4.30 % 

10

     4.21 % 

11

     4.14 % 

12

     4.07 % 

13

     4.00 % 

14

     3.93 % 

15

     3.86 % 

16

     3.75 % 

17

     3.65 % 

18

     3.55 % 

19

     3.45 % 

20

     3.36 % 

21

     3.26 % 

22

     3.21 % 

23

     3.15 % 

24

     3.09 % 

25

     3.04 % 

26

     2.99 % 

27

     2.94 % 

28

     2.85 % 

29

     2.78 % 

30

     2.70 % 

31

     2.63 % 

32

     2.55 % 

33

     2.48 % 

34

     2.44 % 

35

     2.40 % 

 

2 

Starting with January, 2013.

 

Sch III-1



--------------------------------------------------------------------------------

Month2    Target Advance Ratio  

36

     2.35 % 

37

     2.31 % 

38

     2.27 % 

39

     2.23 % 

40

     2.17 % 

41

     2.11 % 

42

     2.05 % 

43

     2.00 % 

44

     1.94 % 

45

     1.89 % 

46

     1.86 % 

47

     1.82 % 

48

     1.79 % 

49

     1.76 % 

50

     1.76 % 

51

     1.75 % 

52

     1.75 % 

53

     1.75 % 

54

     1.75 % 

55

     1.75 % 

56

     1.75 % 

57

     1.75 % 

58

     1.75 % 

59

     1.75 % 

60

     1.75 % 

61

     1.75 % 

62

     1.75 % 

63

     1.75 % 

64

     1.75 % 

65

     1.75 % 

66

     1.75 % 

67

     1.75 % 

68

     1.75 % 

69

     1.75 % 

70

     1.75 % 

71

     1.75 % 

72

     1.75 % 

 

Sch III-2